June 18, 2013 VIA EDGAR W. John Cash U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re:Lowe’s Companies, Inc. Form 10-K for Fiscal Year Ended February1, 2013 Filed April 2, 2013 Definitive Proxy Statement on Schedule 14A Filed April 15, 2013 File No. 1-7898 Dear Mr. Cash: This will confirm Kevin Stertzel’s telephone conversation with Hannah H. Kim, Esq. of Lowe’s Companies, Inc., a North Carolina corporation (the “Company”), on June 17, 2013. The Company received a comment letter from the United States Securities and Exchange Commission (the “Commission”), dated June 13, 2013, regarding the above-referenced filings. The Company will respond by June 28, 2013 to the Commission's comment letter. The Company requested an extension so that it may consult with the appropriate advisors and properly respond to the comments set forth in the Commission’s comment letter. Please contact Ms. Kim at (704) 758-4191 should you have any questions. Sincerely, LOWE’S COMPANIES, INC. By:/s/ Robert F. Hull Name:Robert F. Hull Title: Chief Financial Officer
